GRADY L. CRAWFORD, Circuit Judge.
This cause coming on to be heard on an appeal to this court for an order granting a new trial entered by the civil court of record on June 26, 1952, and the court having considered the file and heard the arguments of counsel for appellant and appellee and read their briefs, and being fully advised in the premises, finds:
That the primary question involved in this appeal is whether or not a sworn bill of complaint filed by the defendant below in the instant cause in a prior chancery suit brought in the circuit court is admissible against the interest of such defendant in this cause wherein he seeks to deny the existence of a partnership relationship alleged in the complaint. Under the authority of In re Price’s Estate (Fla.), 176 So. 492, and Booth v. Lenox (Fla.), 34 So. 566, it is the holding of this court that such pleading was properly admissible.
It follows, therefore, that the civil court of record erred in granting a new trial on the ground that it had improperly admitted the document in evidence.
The order granting a new trial from which this appeal is taken is reversed and the cause remanded to the civil court of record for further proceedings.